EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 7-14, filed 2022.01.13, with respect to the rejection of claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
The drawing objection is withdrawn.
The objection to the specification is withdrawn, the amended title is acceptable.

Drawings
The drawings received on 2020.10.01 are acceptable.

Allowable Subject Matter
Claims 1-3 and 6-13 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3 and 6-13 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

    PNG
    media_image1.png
    539
    921
    media_image1.png
    Greyscale

The closest art of record is JP 62-126226 which discloses a turbomachinery (as 
The prior art does not teach or fairly suggest the claims as amended. Specifically, the prior art does not teach or fairly suggest wherein a size of a gap between a tip of the blade and an inner surface of the casing during a non-operational state of the impeller during which the impeller is not rotating in conjunction with during the non-operational state of the impeller, a center axis of the casing is not parallel to a rotational axis of the impeller.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/12/2022